                                                                                         Entered on Docket
                                                                                         August 20, 2021
                                                                                         EDWARD J. EMMONS, CLERK
                                                                                         U.S. BANKRUPTCY COURT
                                                                                         NORTHERN DISTRICT OF CALIFORNIA


                                           1 LARS T. FULLER (No. 141270)
                                             SAM TAHERIAN (No. 170953)
                                           2 JOYCE K. LAU (No. 267839)                The following constitutes the order of the Court.
                                                                                      Signed: August 20, 2021
                                             THE FULLER LAW FIRM, P.C.
                                           3 60 No. Keeble Ave.
                                             San Jose, CA 95126
                                           4 Telephone: (408)295-5595
                                             Facsimile: (408) 295-9852
                                           5 Lars@fullerlawfirm.net
                                                                                         ______________________________________________
                                           6                                             Stephen L. Johnson
                                               Attorneys for Debtor                      U.S. Bankruptcy Judge
                                           7

                                           8

                                           9

                                          10                            UNITED STATES BANKRUPTCY COURT

                                          11                            NORTHERN DISTRICT OF CALIFORNIA
FULLER LAW FIRM, P.C.




                                          12                                        SAN JOSE DIVISION
 SAN JOSE, CA 95126
  60 N. KEEBLE AVE




                                          13 In re                                                CASE NO. 21-50915-SLJ
                        (408) 295-5595




                                          14 PIERCE CONTRACTOR’S, INC.                            ORDER AUTHORIZING DEBTOR TO
                                                                                                  ENCUMBER REAL PROPERTY
                                          15
                                                                                                  Chapter 11
                                          16                 Debtor                               [Subchapter V]

                                          17                                                      Date:     None Set
                                                                                                  Time:     None Set
                                          18                                                      Court:    Telephone or Video Only***

                                          19

                                          20          On Debtor Pierce Contractors, Inc. motion to encumber real property at 194 Lantz Drive,

                                          21 Morgan Hill, CA (“Property” hereinafter), no opposition having been filed, and good cause

                                          22 appearing,

                                          23
                                                      IT IS ORDERED THAT that Debtor is authorized to encumber the Property with a new
                                          24
                                               loan in favor of Yosemite Capital in the amount of $1,137,500, or such greater amount to which
                                          25
                                               Yosemite Capital may agree, secured by a new first position trust deed payable in monthly interest
                                          26

                                          27 only payments at 10% per annum due in 2 years, subject to extensions as offered by Yosemite

                                          28 Capital.

                                         Case: 21-50915      Doc# 46     Filed: 08/20/21    Entered: 08/20/21 15:09:13       Page 1 of 3
                                           1          IT IS FURTHER ORDERED THAT the loan is conditioned on (1) confirmation of

                                           2 Debtor’s Plan; (2) Debtor obtaining a final order avoiding the 2nd trust deed lien and third trust

                                           3
                                               deed lien in favor of Richard W. Joyce and Yong Cha Joyce; (3) infusion of cash from David
                                           4
                                               Pierce and Brandon Pierce in an amount sufficient, when combined with the new first loan in
                                           5
                                               favor of Yosemite Capital, to pay any outstanding property taxes on the Property and to pay the
                                           6
                                               note secured by the existing first trust deed in favor of Sassan Raissi, et al such amount as is
                                           7

                                           8 ordered by the Court on Debtor’s motion to value collateral or to which Sassan Raissi, et al may

                                           9 stipulate.

                                          10          IT IS FURTHER ORDERED THAT Debtor is authorized to pay the costs associated with
                                          11
                                               the loan as set forth in the motion, including 3.00 points.
FULLER LAW FIRM, P.C.




                                          12
 SAN JOSE, CA 95126
  60 N. KEEBLE AVE




                                          13
                        (408) 295-5595




                                                                                      **END OF ORDER**
                                          14

                                          15

                                          16

                                          17

                                          18

                                          19

                                          20

                                          21

                                          22

                                          23

                                          24

                                          25

                                          26

                                          27

                                          28

                                         Case: 21-50915       Doc# 46     Filed: 08/20/21     Entered: 08/20/21 15:09:13         Page 2 of 3
                                           1                                        Court Service List
                                               All electronic service.
                                           2

                                           3

                                           4

                                           5

                                           6

                                           7

                                           8

                                           9

                                          10

                                          11
FULLER LAW FIRM, P.C.




                                          12
 SAN JOSE, CA 95126
  60 N. KEEBLE AVE




                                          13
                        (408) 295-5595




                                          14

                                          15

                                          16

                                          17

                                          18

                                          19

                                          20

                                          21

                                          22

                                          23

                                          24

                                          25

                                          26

                                          27

                                          28

                                         Case: 21-50915       Doc# 46    Filed: 08/20/21   Entered: 08/20/21 15:09:13   Page 3 of 3
